— In an action to recover damages for slander, Burton & Burton, attorneys for the plaintiffs, appeals from an order of the Supreme Court, Suffolk County (Mallon, J.), dated March 18, 1988, which, inter alia, denied its motion for permission to withdraw as the plaintiffs’ attorney unless the plaintiffs retained new counsel within 30 days after service upon them of a copy of the order.
Ordered that the order is reversed, without costs or disbursements, and the motion is granted; and it is further,
Ordered that the appellant shall serve upon the' plaintiffs a copy of this decision and order, with notice of entry, by certified mail, return receipt requested, and by ordinary mail with postal proof of mailing, and shall also serve copies of this decision and order, with notice of entry, upon the attorneys for the defendants; upon the filing of proof of such service with the clerk of the court where the action is pending, the appellant shall be relieved as counsel for the plaintiffs; and it is further,
Ordered that all proceedings in this action are stayed until 60 days after such service is completed; the plaintiffs, if they be so advised, shall retain new counsel within that period.
Under the circumstances presented, the Supreme Court should have granted the motion by the plaintiffs’ attorneys for permission to withdraw as their counsel. Mollen, P. J., Lawrence, Kooper, Spatt and Harwood, JJ., concur.